The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-17 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant Admitted Prior Art) in view of Yoon et al. (8,497,575).Regarding claim 1, AAPA teaches in figure 2A and related text a light emitting device, comprising: 
a light emitting diode chip (un-numbered); and
an optical element (the entire device as depicted in figure 2A) in contact with the light emitting diode chip (since the chip is part of the optical element), wherein the optical element (the top part of the optical element) forms a primary emission surface for the light emitting device, 
the optical element comprising an indicator 28a, the location or shape of said indicator in said optical element indicating one or more characteristics of said device,
wherein said indicator is located in said optical element and said indicator is displaced from a center axis of the optical element such that other portions of the primary emission surface are devoid of said indicator and any other indicator;
wherein said primary emission surface is a planar surface above said light emitting diode chip and said indicator is entirely displaced from said center axis such that said indicator is proximate a corner of said primary emission surface.

AAPA does not teach a concave indicator wherein said indicator is in the path of light emission from said light emitting diode chip and said indicator is localized to a portion of the primary emission surface that is displaced from a center axis of the optical element such that other portions of the primary emission surface are devoid of said indicator and any other indicator.
In other words, AAPA does not teach a concave indicator located at a corner of the primary emission surface.Yoon et al. teach in figure 6 and related text a concave indicator 612 located at a corner of a planar primary emission surface of encapsulant 610.
AAPA and Yoon et al. are analogous art because AAPA and Yoon et al are directed towards semiconductor devices comprising indicators and one of ordinary skill in the art would have had a reasonable expectation of success to modify AAPA’s device because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form a concave indicator at a corner of the primary emission surface of AAPA’s device, as taught by Yoon et al., in order to be able to detect the indicator when the encapsulant is not a see-through encapsulant.
The combination is motivated by the teaching of Yoon et al. who state that “markers 112 [which are concave indicators located at a corner of the planar primary emission surface] can be used to locate, triangulate, or determine physical locations of any of the electrical interconnects 108 covered or obstructed by the encapsulant 110”.Regarding claims 2-3, 5-11, 13 and 16, the combined device of AAPA in view of Yoon et al. teach a substrate 2;
wherein said optical element is on 90% or more of a top surface of said substrate, and
 further comprising a substrate; wherein said optical element is on substantially all of a top surface of said substrate,
wherein said optical element is substantially symmetrical but for said indicator,
wherein said device is substantially symmetrical but for said indicator,
 wherein said device is configured to emit a lumen output substantially equal to an equivalent device without said indicator,
 wherein said device is configured to emit light with an output profile substantially similar to an equivalent device without said indicator, 
wherein said optical element is molded, 
wherein said optical element comprises silicone, 
wherein said optical element is an encapsulant, 
wherein said optical element is a lens,
wherein the shape of said optical element comprises said indicator,
 wherein said optical element comprises a material more rigid thansilicone.

Regarding claim 4, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said optical element in prior art’s device substantially opaque in order to increase the utility of the device and in order to use the device in application which requires privacy.
Regarding claims 12 and 17, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said prior art’s device comprising a lens optical element comprises glass, in order to use the device in an application which requires a lens and in order to simplify the processing steps and the cost of the device by using well-known material, respectively.  Note that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
Regarding claim 14, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to use the indicator of prior art’s device to indicate the proper mounting orientation for said light emitting device, in order to use the device in an application which requires mounting orientation information.

Regarding claim 49, prior art’s device teachs that said indicator indicates characteristics from the group consisting of polarity, location of solder pads, primary emission direction (since the primary emission direction is clearly depicted in figure 1 of Medvedev et al.) number of LED chips, types of LED chips, device emission color, device emission brightness, and device emission pattern.

Claims 19-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant Admitted Prior Art) in view of Yoon et al. (8,497,575).
Regarding claim 19, AAPA teaches in figure 2A and related text a light emitting device, comprising:
a light emitting diode chip (un-numbered); and
an optical element (the entire device as depicted in figure 2A) that forms a primary emission surface for the light emitting device, the optical element comprising an integrated indicator 28a, the location or shape of said a least one integrated indicator in said optical element indicating one or more characteristics of said light emitting device, 
said integrated indicator is displaced from a center axis of the optical element and other portions of the primary emission surface are devoid of said indicator and any other indicator, 
wherein said primary emission surface is a planar surface above said light emitting diode chip and said indicator is entirely displaced from said center axis such that said indicator is proximate a corner of said primary emission surface.  

AAPA does not teach that said integrated indicator creates a void in said optical element, and 
wherein said indicator is in the path of light emission from said light emitting diode chip and localized to a portion of the primary emission surface.
In other words, AAPA does not teach a concave indicator located at a corner of the primary emission surface.Yoon et al. teach in figure 6 and related text a concave indicator 612 located at a corner of a planar primary emission surface of encapsulant 610.AAPA and Yoon et al. are analogous art because AAPA and Yoon et al are directed towards semiconductor devices comprising indicators and one of ordinary skill in the art would have had a reasonable expectation of success to modify AAPA’s device because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form a concave indicator at a corner of the primary emission surface of AAPA’s device, as taught by Yoon et al., in order to be able to detect the indicator when the encapsulant is not a see-through encapsulant.
The combination is motivated by the teaching of Yoon et al. who state that “markers 112 [which are concave indicators located at a corner of the planar primary emission surface] can be used to locate, triangulate, or determine physical locations of any of the electrical interconnects 108 covered or obstructed by the encapsulant 110”.

Regarding claims 20-21, 23 and 25, the combined device of AAPA in view of Yoon et includes optical element that is substantially symmetrical but for said at least one integrated indicator, 
wherein said at least one integrated indicator is visible to the human eye, 
wherein said optical element comprises said at least one integrated indicator, 
wherein said at least one integrated indicator is subtractive.
Regarding claim 22, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said integrated indicator in prior art’s device comprises a first dimension of about 200 microns to about 500 microns in order to use the device in application which requires specific dimensions.
Regarding claim 26, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said at least one integrated indicator in prior art’s device as a frustospherical in order to use the device in application which requires specific indicators, by using well-known shapes of indicators or markers.

Claims 43-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant Admitted Prior Art) in view of Yoon et al. (8,497,575) and Shimada (7,473,013).Regarding claim 43, AAPA teaches in figure 2A and related text a light emitting diode LED package 20 comprising; 
	a substrate (the bottom of package 20); 
an LED chip (un-numbered) on said substrate; and 
an encapsulant 22 on said LED chip and said substrate,
 wherein the encapsulant comprises a single indicator 28a, the location or shape of said indicator indicating one or more characteristics of said LED package, said single indicator positioned such that the single indicator is entirely displaced from a center axis of the encapsulant and other portions of the encapsulant are devoid of said single indicator and any other indicator; 
wherein said indicator comprises a shape, and 
wherein said single indicator indicates external location, orientation, or device type information, or a combination thereof; and wherein said single indicator is on a sidewall (the bottom wall since a sidewall is defined as “A wall that forms the side of something”) of the encapsulant.

AAPA does not teach a concave indicator and do not explicitly state that said single indicator is on a sidewall of the encapsulant.
In other words, AAPA does not teach a concave indicator located on a sidewall of the encapsulant.Yoon et al. teach in figure 6 and related text a concave indicator 612.Shimada teaches in figure 6 and related text an indicator (the horizontal indicator) located on a sidewall of the encapsulant.
AAPA, Shimada and Yoon et al. are analogous art because AAPA and Yoon et al are directed towards semiconductor devices comprising indicators and one of ordinary skill in the art would have had a reasonable expectation of success to modify AAPA’s device because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form a concave indicator, as taught by Yoon et al., and to form said indicator on a sidewall of the encapsulant, as taught by Shimada, in AAPA’s device in order to be able to clearly detect the indicator when the encapsulant is not a see-through encapsulant.
The combination is motivated by the teaching of Yoon et al. who state that “markers 112 [which are concave indicators located at a corner of the planar primary emission surface] can be used to locate, triangulate, or determine physical locations of any of the electrical interconnects 108 covered or obstructed by the encapsulant 110”.Regarding claim 44, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said encapsulant of silicone in prior art’s device in order to improve the resilience of the device by using well-known material.  Note that substitution of materials is not patentable even when the substitution is new and useful. Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
Regarding claims 45-46, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to use an encapsulant comprises a wavelength conversion material and scattering particles in prior art’s device, in order to improve the reflection capabilities of the device.

Regarding claims 47-48, the combined device includes an indicator is a hemispheric void or frustospheric void, and said indicator is subtractive.

Regarding claim 50, in the combined device said indicator indicates characteristics from the group consisting of polarity, location of solder pads, primary emission direction, number of LED chips, types of LED chips, device emission color, device emission brightness, and device emission pattern.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of the new ground of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







O.N.								/ORI NADAV/
10/30/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800